                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY STOCKER MINA                                :       CIVIL ACTION
                                                    :
        v.                                          :
                                                    :
MONTGOMERY COUNTY, DA KEVIN R.                      :
STEELE, LUMBER LIQUIDATORS,                         :
MARY E. HOLMES, LISA BORKOWSKI,                     :
and JOHN/JANE DOE PROCESSOR                         :       NO. 18-5556

                                    MEMORANDUM OPINION


Savage, J.                                                                            April 25, 2019

        Anthony Mina, who has filed ten federal actions which have been dismissed, has

moved for recusal in this case.1 As he has done previously in cases where a judge has

ruled against him, he accuses the assigned judge of partiality and bias. He bases his

claim of bias on the denial of his request for Electronic Case Filing (ECF) privileges and

the barring of his communicating directly with the judge and the Clerk’s staff by email and

regular mail instead of by filing with the Clerk.

        Because Mr. Mina has not demonstrated any actual bias or prejudice nor any

appearance of impropriety, his motion will be denied.

        The motion seeking disqualification, viewed liberally in light of Mr. Mina’s pro se

status, is grounded upon two statutes, 28 U.S.C. ' 455 and 28 U.S.C. ' 144. Although

Mr. Mina labels his motion as one for recusal under 28 U.S.C. § 144, I shall consider he




1  In his motion styled Pro Se Plaintiff’s Motion for Change of Venue Pursuant to 28 U.S.C. § 1404, which
was filed simultaneously with his Complaint, he appears to seek a transfer of venue because he assumed
Judge Pappert would be assigned his case. He accuses Judge Pappert of bias and impropriety. He later
filed a Motion for Judge Timothy Savage’s Recusal Pursuant to 28 U.S.C. § 144 (Doc. No. 24).
is also invoking § 455(a) because he cites the “appearance of impropriety” language in

Canon 2 of the Judicial Code of Conduct.

       Mr. Mina summarizes his motion in concluding that “[a] reasonable mind has no

doubt that the mind of Judge Timothy Savage is closed to justice, that Judge Savage has

a personal bias and prejudice against Plaintiff which is of such a nature, and of such

intensity that Judge Savage is unable to give Plaintiff a fair trial to which every litigant is

entitled.” Mtn. for Recusal, ¶ 20.

       Section 144 addresses actual bias or prejudice. Section 455 is broader. It goes

beyond actual bias and presumed impartiality to include the appearance of impartiality.

Section 455(a) requires disqualification for the appearance of partiality, while subsection

(b) compels disqualification for specific grounds. Thus, ' 455(a) requires disqualification

for the appearance of impartiality as compared to              ' 455(b)(1), which requires

disqualification for actual prejudice.

       In analyzing a motion under ' 455(a), the court applies an objective standard in

determining whether disqualification is warranted. The question is whether a judge=s

impartiality might be questioned from the perspective of a reasonable person.                A

Areasonable person@ is an Aobjective, disinterested observer who is aware of all the

surrounding facts and circumstances.@ Cheney v. United States District Court for the

District of Columbia, 541 U.S. 913 (2004); Blanche Rd. Corp. v. Bensalem Twp., 57 Fed.

3d 253, 266 (3d Cir. 1995).

       Section 144 requires disqualification upon the filing of a timely and facially

sufficient affidavit alleging bias. On the other hand, ' 455(b)(1) requires disqualification

only if Aactual bias@ or prejudice is proven. If a claim fails under ' 144, it will necessarily



                                              2
fail under ' 455(b)(1) which requires a higher burden of proof. When a ' 144 claim is

made out, it is unnecessary to analyze the claim under ' 455(b)(1).

       In Liteky v. United States, 510 U.S. 540 (1994), the Supreme Court observed that

the standard for bias or prejudice under ' 144 is identical to disqualification for bias and

prejudice under ' 455( b)(1).     Id. at 548.     It distinguished ' 455(a) which requires

allegations of bias be evaluated on an objective basis, so that what matters is Anot the

reality of bias or prejudice but its appearance.@ Id.

       Rulings alone rarely justify recusal. Id. at 555. Rulings can show such a degree

of favoritism or antagonism requiring recusal Aonly in the rarest circumstances@ when

there is no extrajudicial source. Id. Opinions formed on the basis of what has happened

in the proceeding are not enough to warrant recusal unless they display Adeep seated@

bias. Id.

       Nothing Mr. Mina complains about demonstrates any bias or partiality. I have

consistently denied ECF access to non-attorney litigants. Mr. Mina was no exception. As

to the ban on contacting chambers directly, I followed this Court’s protocol. Pro se

litigants are advised by the Clerk at the time of filing the action that litigants are not to

communicate directly with the judge’s chambers or staff.          Notice of Guidelines for

Representing Yourself (Appearing “Pro Se”) in Federal Court (Document No. 5). Mr. Mina

was not treated any differently than other pro se litigants. More importantly, he was not

denied access to the courts.



                                                         /s/TIMOTHY J. SAVAGE




                                              3
